DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 16 May 2022 is acknowledged.
Claims 1, 4, 24, and 25 are amended.  New claims 28 and 29 are presented.  Claims 9, 14, 19-20, 22-23, and 26 are withdrawn.
A specification amendment is received and entered.
The present action treats claims 1-2, 4-5, 7, 10-13, 17-18, 24-25, and 28-29 on the merits.

Response to Arguments
Applicant’s arguments with respect to claims 1 and dependent claims, as well as independent claims 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “a foot of the intended wear”; it is understood this should read “a foot of the intended wearer”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 13, 17-18, 24-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over [Freed, GB 2,156,652] in view of [Religioso, EP 0997081].
Regarding claim 1:
Freed teaches (Figs. 1-5):
A dance shoe (“pointe ballet shoe…10”; pg. 1 lines 64-65) having an upper (“upper 11”; pg. 1 line 66) and an underfoot portion (the combined 12, 14, and 15; i.e. “sole 12”; pg. 1 line 70, “insole 14”; pg. 1 line 74, and “shank 15”; pg. 1 line 80), the underfoot portion including a sole shank 15, comprising:
a stiff structure (“15…serves to stiffen and increase the…rigidity”; pg. 1 lines 80-82), extending longitudinally in the shoe over at least a forefoot portion of the shoe and at least partially over a midfoot portion (“15 extends from the toe of the insole approximately three quarters of the way along the length of the insole”; pg. 1 lines 99-101) , a plurality of hinges (“plurality of parallel cuts 22 to 26”; pg. 1 line 113), each with a unidirectional stop being disposed widthwise in the sole shank (“If a bending force…is applied…cuts 22 to 26 close up”; pg. 1 lines 122-124) in at least the forefoot portion (“general area of the ball of the wearer’s foot”; pg. 1 line 114-115) so that a forefoot portion of the sole shank locks by the unidirectional stops to support plantar flexion and hinges to facilitate dorsiflexion of the foot and follow dorsiflexion of an intended wearer's forefoot and wherein a portion of the sole shank in a midfoot position permits plantar flexion of an arch of the intended wearer's foot
(Shank is configured to lock at the stops (see above) to support plantar flexing (“when…on pointe…give maximum support); pg. 1 line 130 – pg. 2 line 4), permit dorsiflexion of a foot (“rolls off point…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8), and permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130)
the sole shank being coupled to a rigid distal part (“toe…17…is rigid”; pg. 1 lines 93-94) of the shoe.

Freed does not expressly teach wherein each hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion.
However, Freed does teach “outer surface of the shank may be cut in the area of bending and the cut may extend substantially but not completely through the shank” (page 1 lines 40-43) and that the shank may be configured “to flex in one direction but give maximum rigidity in the opposite direction in any suitable way and is not limited to…plurality of…cuts in the outer surface” (page. 2 lines 16-20) (emphasis provided by Examiner).
Thus Freed teaches cuts in the surface, albeit not expressly teaching cuts configured in the claimed manner in a neutral position.  Moreover, Freed teaches the shank is appropriate for modification in any manner that permits flexing in one direction and stiffening in the opposite direction.
 Religioso teaches (Figs. 2 and 3) a dance shoe that achieves the objectives of Freed.  The dance shoe comprising a plurality of hinges (“five sections having two inclined adjacent sides”; paragraph 11) wherein each hinge comprises a pair of opposing walls (“inclined adjacent sides”; paragraph 11) that are separated from each other in a neutral position (Fig. 2) and that converge toward abutment (“gaps between the sections close”; paragraph 13) in plantar flexion (“on point”; paragraph 13; see also particularly Fig. 3A).
Religioso further teaches this dance shoe configuration permits “the arching degree of her arch supports, corresponding to the maximum arching degree of her feet…kept steady and unchanged in time” (paragraph 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the dance shoe of Freed such that its plurality of hinges are each configured as in Religioso (i.e. wherein each hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion, as they are in Religioso) as a simple substitution of one known element (i.e. the opposing walls configured as claimed) for another (i.e. the cuts of Freed) to obtain the predictable result of a dance shoe that adequately permits shoe flexing to permit the dancer to roll off point and to also enable to the shoe to become rigid and resistant to bending when on pointe, motivations taught by Freed (page 1 lines 108-126).

Regarding claim 2:
Freed in view of Religioso teaches the dance shoe of claim 1 as set forth above.  
Freed further teaches wherein the rigid distal part comprises a rigid toe box (element 17 of Freed is a “toe” and is a rigid structure configured to encase the front of toes and some or all of the rest of the forefoot; reference numeral 17 in Fig. 1 of Freed is pointed to a region of the footwear configured to encase the front of toes and some or all of the rest of the forefoot).

Regarding claim 4:
Freed in view of Religioso teaches the dance shoe of claim 1 as set forth above.  
Freed further teaches wherein the hinges are disposed widthwise and without intersecting one another (“parallel cuts”; pg. 1 line 113; see also Figs. 4-5).

Regarding claim 13:
Freed in view of Religioso teaches the dance shoe of claim 4 as set forth above.  
Freed further teaches wherein the width of the sole shank is substantially narrower (shank “is substantially narrower” than the insole of the sole unit; pg. 1; lines 87-88) than the width of the sole unit, and the sole shank is disposed substantially on a central axis of the shoe (see particularly figs. 2 and 5).  It is further noted herein that width of the shank 15 that is substantially narrower than the width of the insole in the regions of each identified below:

    PNG
    media_image1.png
    735
    796
    media_image1.png
    Greyscale


Regarding claim 17:
Freed in view of Religioso teaches the dance shoe of claim 4 as set forth above.  
Freed further teaches wherein the sole shank is pre-shaped in a three-dimensional form to facilitate plantar flexion of the intended wearer's foot.
(This limitation is understood to be a product-by-process limitation, and the shoe of Freed teaches the limitation as understood in that the shank is in a 3-dimensional form (has width (pg. 1; line 87), length (pg. 1; line 101), and depth (pg. 1; line 116) and can facilitate plantar flexion of a wearer’s foot (i.e. can permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130)).  


Regarding claim 18:
Freed in view of Religioso teaches the dance shoe of claim 17 as set forth above.  
Freed further teaches wherein the three-dimensional form represents an intended wearer's foot in a plantar-flexed position, in particular a curved shape near an arch portion of the intended wearer's foot.
(This limitation is understood to be a further limitation of the product-by-process claim language above  presented in claim 17, and the shoe of Freed teaches the limitation in that the shank, in a three-dimensional form, can facilitate plantar flexion of a wearer’s foot (i.e. can permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130)).) 

Regarding claim 24:
Freed teaches (see figs. 1-5):
A sole shank (“shank 15” ”; pg. 1 line 80) comprising: a stiff material (“shank 15…serves to stiffen and increase the…rigidity”; pg. 1 lines 80-82) configured to extend longitudinally in a shoe over at least a forefoot portion of the shoe and at least partially over a midfoot portion (“shank 15 extends from the toe of the insole approximately three quarters of the way along the length of the insole…as seen best in Fig. 5”; pg. 1 lines 99-101), at least one hinge (“plurality of parallel cuts 22 to 26”; pg. 1 line 113) with a unidirectional stop (“If a bending force…is applied…then the cuts 22 to 26 close up”; pg. 1 lines 122-124; thus each of the hinges has a unidirectional stop) being disposed widthwise in the sole shank in at least the forefoot portion (“general area of the ball of the wearer’s foot”; pg. 1 line 114-115) so that the sole shank locks to support plantar flexion (“when…on pointe...give maximum support); pg. 1 line 130 – pg. 2 line 4) and hinges to facilitate dorsiflexion of the forefoot portion (“rolls off pointe…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8), the sole shank being coupled to a rigid distal part (“toe…17…is…rigid”; pg. 1 lines 93-94) of the shoe, and wherein the sole shank is pre-shaped in a three-dimensional form to facilitate plantar flexion of the intended wearer's foot
(This limitation is understood to be a product-by-process limitation, and the shoe of Freed teaches the limitation as understood in that the shank is in a 3-dimensional form (has width (pg. 1; line 87), length (pg. 1; line 101), and depth (pg. 1; line 116) and can facilitate plantar flexion of an intended wearer’s foot (i.e. can permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130)).  
	Freed does not expressly teach wherein the at least one hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion.
However, Freed does teach “outer surface of the shank may be cut in the area of bending and the cut may extend substantially but not completely through the shank” (page 1 lines 40-43) and that the shank may be configured “to flex in one direction but give maximum rigidity in the opposite direction in any suitable way and is not limited to…plurality of…cuts in the outer surface” (page. 2 lines 16-20) (emphasis provided by Examiner).
Thus Freed teaches cuts in the surface, albeit not expressly teaching cuts configured in the claimed manner in a neutral position.  Moreover, Freed teaches the shank is appropriate for modification in any manner that permits flexing in one direction and stiffening in the opposite direction.
 Religioso teaches (Figs. 2 and 3) a dance shoe that achieves the objectives of Freed.  The dance shoe comprising a plurality of hinges (“five sections having two inclined adjacent sides”; paragraph 11) wherein each hinge comprises a pair of opposing walls (“inclined adjacent sides”; paragraph 11) that are separated from each other in a neutral position (Fig. 2) and that converge toward abutment (“gaps between the sections close”; paragraph 13) in plantar flexion (“on point”; paragraph 13; see also particularly Fig. 3A).
Religioso further teaches this dance shoe configuration permits “the arching degree of her arch supports, corresponding to the maximum arching degree of her feet…kept steady and unchanged in time” (paragraph 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the dance shoe of Freed such that its at least one hinge comprises a pair of opposing walls that are separated  from each other in a neutral position and that converge toward abutment in plantar flexion, as in Religioso, as a simple substitution of one known element (i.e. the opposing walls configured as claimed) for another (i.e. the cuts of Freed) to obtain the predictable result of a dance shoe that adequately permits shoe flexing to permit the dancer to roll off point and to also enable to the shoe to become rigid and resistant to bending when on pointe, motivations taught by Freed (page 1 lines 108-126).

Regarding claim 25:
Freed teaches (see figs. 1-5):
A dance shoe (“pointe ballet shoe…10”; pg. 1 lines 64-65), comprising: a distal part (“toe…17”; pg. 1 lines 93-94) having a rigid toe box (“toe…17…is…rigid”; pg. 1 lines 93-94) for encasing at least a portion of a forefoot of an intended wearer and supporting a foot of the intended wear; an intermediate part (“vamp outer” of “upper 11”; pg. 1 lines 66-67) coupled to the distal part and configured for receiving at least a portion of a midfoot of the intended wearer; a proximal part (“outer quarters” of “upper 11”; pg. 1 line 68) coupled to the intermediate part and configured for receiving at least a rearfoot portion of the intended wearer; and a sole unit (elements 12, 14, and 15 of Freed; i.e. “sole 12”; pg. 1 line 70, “insole 14”; pg. 1 line 74, and “shank 15”; pg. 1 line 80) comprising a sole shank (“shank 15”) extending longitudinally from the distal part to the proximal part (“shank 15 extends from the toe of the insole approximately three quarters of the way along the length of the insole…as seen best in Fig. 5”; pg. 1 lines 99-101), wherein the sole shank has at least a plurality of hinges (“plurality of parallel cuts 22 to 26”; pg. 1 line 113) each with a unidirectional stop (“If a bending force…is applied…then the cuts 22 to 26 close up”; pg. 1 lines 122-124; thus each of the hinges has a unidirectional stop) disposed widthwise in the sole shank (they are so disposed as is seen in Fig. 5) in at least a forefoot portion (they are in a forefoot portion of the shoe) that locks by the unidirectional stops (“If a bending force…is applied…then the cuts 22 to 26 close up”; pg. 1 lines 122-124) to support plantar flexion and hinges to facilitate dorsiflexion of the forefoot portion and follow dorsiflexion of an intended wearer's forefoot, and wherein a portion of the sole shank in a midfoot position permits plantar flexion of an arch of the intended wearer's foot.
(This limitation is understood to be functional, and the dance shoe of Freed meets the limitation in that the sole shank is configured to lock at the stops (see above) to support plantar flexion (“when…on pointe...give maximum support); pg. 1 line 130 – pg. 2 line 4), permit dorsiflexion of a foot (“rolls off pointe…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8), and permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130).)

	Freed does not expressly teach wherein each hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion.

However, Freed does teach “outer surface of the shank may be cut in the area of bending and the cut may extend substantially but not completely through the shank” (page 1 lines 40-43) and that the shank may be configured “to flex in one direction but give maximum rigidity in the opposite direction in any suitable way and is not limited to…plurality of…cuts in the outer surface” (page. 2 lines 16-20) (emphasis provided by Examiner).
Thus Freed teaches cuts in the surface, albeit not expressly teaching cuts configured in the claimed manner in a neutral position.  Moreover, Freed teaches the shank is appropriate for modification in any manner that permits flexing in one direction and stiffening in the opposite direction.
 Religioso teaches (Figs. 2 and 3) a dance shoe that achieves the objectives of Freed.  The dance shoe comprising a plurality of hinges (“five sections having two inclined adjacent sides”; paragraph 11) wherein each hinge comprises a pair of opposing walls (“inclined adjacent sides”; paragraph 11) that are separated from each other in a neutral position (Fig. 2) and that converge toward abutment (“gaps between the sections close”; paragraph 13) in plantar flexion (“on point”; paragraph 13; see also particularly Fig. 3A).
Religioso further teaches this dance shoe configuration permits “the arching degree of her arch supports, corresponding to the maximum arching degree of her feet…kept steady and unchanged in time” (paragraph 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the dance shoe of Freed such that each hinge comprises a pair of opposing walls that are separated  from each other in a neutral position and that converge toward abutment in plantar flexion, as in Religioso, as a simple substitution of one known element (i.e. the opposing walls configured as claimed) for another (i.e. the cuts of Freed) to obtain the predictable result of a dance shoe that adequately permits shoe flexing to permit the dancer to roll off point and to also enable to the shoe to become rigid and resistant to bending when on pointe, motivations taught by Freed (page 1 lines 108-126).




Regarding claim 28:
Freed in view of Religioso teach the dance shoe of claim 1, as set forth above.
The modified Freed further meets the claim limitation wherein the opposing walls of a hinge are not parallel to each other and converge to a closed bottom.
(The modified Freed comprises the opposing wall structure of Religioso; refer to above treatment of claim 1.  The modified shoe meets the limitation insofar as the opposing walls, their not being parallel to each other, and their convergence to a closed bottom are identified in the below structure of Religioso in annotated Fig. 2 – a))

    PNG
    media_image2.png
    589
    847
    media_image2.png
    Greyscale



Regarding claim 29:
Freed in view of Religioso teach the dance shoe of claim 1, as set forth above.
The modified Freed further meets the claim limitation wherein the opposing walls of a hinge are parallel to each other.
(The modified Freed comprises the opposing wall structure of Religioso; refer to above treatment of claim 1.  The modified shoe meets the limitation insofar as the opposing walls and their being parallel to each other when on pointe as shown in below annotated Fig. 3 – a below)

    PNG
    media_image3.png
    790
    868
    media_image3.png
    Greyscale


Claims 5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over [Freed, GB 2,156,652] in view of [Religioso, EP 0997081] and [Smith, US 2010/0018080].
	Regarding claim 5:
	Freed in view of Religioso teaches the dance shoe of claim 1, as set forth above.
Freed does not expressly teach wherein one or more hinges are non-linear.
	However, Smith teaches (Figs. 8, 9) a nonlinear living hinge structure with an undulating form for a shoe: 
“Referring to FIG. 8…the interface between the forward and rear sole portions 800, 801 respectively need not be a straight line or edge. In another embodiment, the interface between the rear portion of the forward sole portion and the forward portion of the rear sole portion may be a curved line, with a matching pair of wavy or curved contoured faces 802, 803 on the front and rear sole portions which abut or meet each other. The curved surfaces may be configured to interlock with each other in an extended condition, so as to provide an interlocking of the front and rear sole portions in use due to the shaping of the surfaces” (paragraph 65)
“Referring to FIG 9…the forward and rear sole portions may be adapted to engage each other so that a front portion of said rear sole engages with a rear portion of said front sole to provide a substantially rigid joint between said front and rear sole portions when the sole portions are in extended condition for wearing said shoe. A jagged diamond shaped edge may be provided to each of the front and rear soles, so as to interlock at the meeting between the rear edge of the front sole and the front edge of the rear sole…The front of the rear sole may resemble a sawtooth arrangement and similarly, the rear of the front sole portion may comprise a matching sawtooth which interlocks with the sawtooth on the rear sole. The interlocking of the two sole halves may add rigidity to the sole and in extended mode provide a two part sole which, whilst being separable in folded mode behaves like a one piece moulded sole in an extended interlocked mode” (paragraph 66).
	The structure taught by Smith in each of Figs. 8 and 9 is undulating insofar as it presents a wavy surface or outline wherein a definition of undulate is “To present a wavy surface or outline” (Oxford English Dictionary, 2nd edition (1989) 3rd definition).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shoe of the modified Freed in such a way that three or more hinges are non-linear living hinges with an undulating form as in Smith in order to add rigidity to the sole when the hinge is closed, as taught by Smith (paragraph 66).

Regarding claim 7:
	Freed in view of Religioso and Smith teaches the dance shoe of claim 5, as set forth above.
	Freed does not expressly teach wherein there are three or more living hinges with an undulating form.
	However, the modified Freed (as applied to claim 5) teaches the limitations of claim 7 because the modification taught by Smith and presented in addressing claim 5 is the modification of three or more of the hinges to be the non-linear living hinges with an undulating form of Smith in order to improve the dance shoe by affording to it additional rigidity to the sole when the hinge is closed as taught by Smith.  Refer to above treatment of claim 5.

Regarding claim 11:
	Freed in view of Religioso and Smith teaches the dance shoe of claim 5, as set forth above.
	Freed further teaches wherein the length of the sole shank is longer than half but shorter than full length of the sole unit because Freed teaches the shank “extends from the toe of the insole approximately three quarters of the way along the length of the insole and stops well short of the heel, as best seen in Fig. 5” (page 1 lines 99-102) 


Regarding claim 12:
	Freed in view of Religioso and Smith teaches the dance shoe of claim 11, as set forth above.
	Freed further teaches wherein the width of the sole shank is about equal to the width of a sole unit in the dance shoe because the width of the sole shank identified in the below annotated Fig. 5-A is about equal to the width of the insole, which is a sole unit, identified in the below annotated Fig. 5-A.

    PNG
    media_image4.png
    733
    471
    media_image4.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over [Freed, GB 2,156,652] in view of [Religioso, EP 0997081] and [Bruckner, US 2005/0022421].
Freed in view of Religioso teaches the dance shoe of claim 4 as set forth above.  
Freed does not expressly teach wherein the length of the sole shank is about equal to the full length of the sole unit.
However, Bruckner teaches a “full shank that is sized to extend backward from toe box…for a distance equal to the length of the dancer’s foot” (paragraph 23).  Bruckner further teaches the shank is “dynamically supportive” and that “ground reaction forces that are translated to the plantar aspect of the foot will be conveyed through this shank” (paragraph 23).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shank of the modified Freed to have a length about equal to the full length of a sole unit as in Bruckner in order to afford dynamic support to the full length of a wearer’s foot and to convey ground reaction forces through the shank throughout the full length of the wearer’s foot, as taught by Bruckner (paragraph 23).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732